In a proceeding to provide for the education of a handicapped child, petitioners appeal from an order of the Family Court, Rockland County, dated October 22, 1974, which dismissed the petition, after a hearing. Order reversed, with $20 costs and disbursements; petition granted; and the County of Rockland is directed to pay the handicapped child’s tuition and maintenance expenses at the Rhinebeck County School for the 1973-1974 and the upcoming 1975-1976 school years. The testimony adduced at the hearing established that the special educational classes maintained by the Board of Cooperative Educational Services were inadequate to meet the needs of the child here. Hence, it was improper to dismiss the petition. Rabin, Acting P. J., Brennan and Shapiro, JJ., concur; Hopkins and Martuscello, JJ., dissent and vote to affirm.